DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on December 31st, 2019 (CN 201911418053.4). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 9th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2018/0039052 A1).
Regarding claim 12, Khan teaches an augmented reality apparatus, comprising: 
	an augmented reality optical module, for superimposing light emitted by an image source on ambient light to form an augmented reality image (See, e.g., Fig. 6 and note that the image source here is display 14, and as the claim does not require the ambient light to specifically originate from a location external to the device, the external light that naturally enters the device from the sides of the glasses corresponds to ambient light, which is superimposed with the light emitted from the image source to create an augmented reality image in this way), the augmented reality optical module including: 
	a first lens (See, e.g., lens 26 in Fig. 6); 
	a second lens (See, e.g., lens 32 in Fig. 6); 
	a third lens group (See, e.g., lens 54 in Fig. 6); 
	a first polarization modulation unit provided on a side of the third lens group and configured to modulate the light emitted by the image source into first circularly polarized light (See, e.g., the combination of display 14, linear polarizer 16, and quarter wave plate 18 in Fig. 6, which provide circularly polarized light per paragraph [0029]); 
	an angle selection film provided on a first surface of one side of the first lens, the angle selection film being configured to reflect light having an incidence angle greater than or equal to a first angle and transmit light having an incidence angle smaller than or equal to a second angle (See, e.g., partially reflective mirror 22, which is a film on lens 26, in Fig. 6 which necessarily passes/blocks light before/after a critical angle); and 
	a second polarization modulation unit provided on the other side of the first lens and configured to modulate incident circularly polarized light into linearly polarized light (See, e.g., quarter wave plate 28 in Fig. 6 which is on the opposite side of lens 26 as mirror 22 and modulates circularly polarized light into linearly polarized light per paragraph [0033]); and 
	a display screen (See, e.g., display 14 in Fig. 6), 
	wherein the third lens group of the augmented reality optical module is located on a light-exiting side of the display screen (See, e.g., Fig. 6 which shows this).
Regarding claim 13, Khan teaches the device set forth above and further teaches wherein the display screen comprises a liquid crystal display screen or an organic light-emitting display screen (See, e.g., paragraph [0026] which explains the display 14 may be a LCD screen with a backlight). 
Regarding claim 14, Khan teaches an augmented reality system, comprising: 
	an augmented reality optical module, for superimposing light emitted by an image source on ambient light to form an augmented reality image (See, e.g., Fig. 6 and note that the image source here is display 14, and as the claim does not require the ambient light to specifically originate from a location external to the device, the external light that naturally enters the device from the sides of the glasses corresponds to ambient light, which is superimposed with the light emitted from the image source to create an augmented reality image in this way), the augmented reality optical module including: 
	a first lens (See, e.g., lens 26 in Fig. 6); 
	a second lens (See, e.g., lens 32 in Fig. 6); 
	a third lens group (See, e.g., lens 54 in Fig. 6); 
	a first polarization modulation unit (See, e.g., the combination of display 14, linear polarizer 16, and quarter wave plate 18 in Fig. 6, which provide circularly polarized light per paragraph [0029]); 
	an angle selection film (See, e.g., partially reflective mirror 22, which is a film on lens 26, in Fig. 6 which necessarily passes/blocks light before/after a critical angle); and 
	a second polarization modulation unit (See, e.g., quarter wave plate 28 in Fig. 6 which is on the opposite side of lens 26 as mirror 22 and modulates circularly polarized light into linearly polarized light per paragraph [0033]); and 
	a display screen (See, e.g., display 14 in Fig. 6), 
	wherein the third lens group of the augmented reality optical module is located on a light-exiting side of the display screen (See, e.g., Fig. 6 which shows this).

Allowable Subject Matter
Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art is Khan et al. (US 2018/0039052 A1).
Regarding claim 1, Khan teaches an augmented reality optical module, for superimposing light emitted by an image source on ambient light to form an augmented reality image, the augmented reality optical module including: 
	a first lens; 
	a second lens; 
	a third lens group; 
	a first polarization modulation unit provided on a side of the third lens group and configured to modulate the light emitted by the image source into first circularly polarized light; 
	an angle selection film provided on a first surface of one side of the first lens, the angle selection film being configured to reflect light having an incidence angle greater than or equal to a first angle and transmit light having an incidence angle smaller than or equal to a second angle; and 
	a second polarization modulation unit provided on the other side of the first lens and configured to modulate incident circularly polarized light into linearly polarized light;
	wherein the first lens and the second lens have a transflective effect on visible light,
	wherein the light emitted by the image source is transmitted along such a transmission path that the light emitted by the image source is transmitted, 
	wherein the ambient light is transmitted along such a transmission path that the ambient light is transmitted through the second lens.
	However, the prior art, alone or in combination, fails to teach wherein the light emitted by the image source is transmitted through the third lens group and the first polarization modulation unit to form the first circularly polarized light, the first circularly polarized light is incident on the angle selection film at a first incidence angle and reflected by the angle selection film, the reflected light is incident on a first surface of the second lens and reflected by the second lens, and then is incident on the angle selection film at a second incidence angle and transmitted through the angle selection film, the first lens, and the second polarization modulation unit, sequentially, to form imaging light, the transmitted light is incident on the angle selection film at a third incidence angle and transmitted through the angle selection film, the first lens, and the second polarization modulation unit, sequentially, and wherein the first incidence angle is greater than or equal to the first angle, and the second incidence angle and the third incidence angle are both smaller than or equal to the second angle.

Regarding claims 2-11, these claims depend on an allowed base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/MITCHELL T OESTREICH/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/Primary Examiner, Art Unit 2872